Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show element 720 of paragraph 66 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 

Applicant is cautioned not to add “new matter” when amending the specification. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



In claim 1, the claim says that the third set of amplifiers “attenuates at least one component of the second polarization signal from the first polarization signal”. The specification does not teach such that the third set of amplifier “attenuates”. Further, it is unclear what the scope of “attenuates at least one component” is. How is such a component attenuated? How is the attenuation of “at least one” component determined? See the 112(a) rejection below. The claim in view of the specification has an unclear scope since the specification does not clearly teach how the third set of amplifiers attenuates “at least one component”. It is not clear which component is attenuated or how. For example, if there really is attenuation, is it actually provided by the adders after the amplifiers?
In regard to claim 2, it is unclear how the rotation by a third angle in one or more signals provides the attenuation of claim 1 (partially because of the lack of teaching of attenuation in the specification). If this is unrelated to the attenuation, what is the relationship of the attenuation to the rotation? In claims 4, 7, 9 and 12-13, it appears that the devices between the amplifiers (406) and he filters (710, which are similar to figure 5) provide the cross multiplication? It does not appear that the amplifiers alone provide this. It is misdescriptive to say that the amplifiers provide the cross multiplication if other elements actually provide this. Clarification is requested. In regard to claim 12, it does not appear that the first and second amplifiers perform cross multiplication. In claim 5, “To reduce the need for real time computations of trigonometric weights” is not clearly defined in the specification. This appears to be an intended result with no details of how this is provided since no computation is claimed. The scope of this is unclear. In regard to claim 7, it is unclear what the scope of this claim is. The specification does not teach that the first set of amplifiers perform one or more operations that 
In regard to claim 9, the claim scope is unclear because there is no correspondence between the steps claimed. For example the first set of amplifiers are not connected to the second set of amplifiers or to the rotations of the first and second polarization signals/phase angles. The second set of amplifiers are also not related to the first set of amplifiers and rotation of first and second polarization signals. The first and second rotated polarization signals are not related to the first and second amplifiers. Without any connection of these devices/steps; it is unclear what the scope of the claims are. It is not clear how the first and second signals interact with the first and second sets of amplifiers. “First” is misspelled in claim 9. In regard to claim 9, “multiplication” by a first and second coefficient by amplifiers is not in the disclosure. Coefficients are not specifically mentioned in the specification. In regard to claim 10, the specification does not specify that the first coefficient is complex and the second is real. 
In regard to claim 16, the scope of the claims are unclear because the claims are missing features that provide the demodulation. For example, there is only a first polarization signal that is generated and utilized by the rest of the claim. This appears to be the “X” polarization 420. As claimed, the optical circuit does not provide the two polarization signals (X and Y).  With only a first polarization signal, the differential demodulation circuit is not provided with the separated polarization signals. It is unclear what “outputs a set of separated polarization signals”. For example, if only the first polarization signal is provided, then the analog polarization control circuit rotates by a first angle the first polarization signal (by elements 402). The rotation of the set of rotated signals by a second angle relative to the first angle is misdescriptive. In the specification, the first set of signals (X) are rotated relative to the second set of signals (Y). This is not claimed by claim 16. This does not clearly describe particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention” as required by 35 USC 112(b). Without these claimed elements, the invention will not operate as claimed. The differential demodulation circuit (which does not invoke 112(f) because of the term “circuit”), is element 708 of figure 7. This would not operate as claimed when only a first polarization signal is provided. There must be a second polarization signal for the claimed invention to operate as disclosed. In regard to claim 17, the term “scalar” is not in the specification. In regard to claim 19, the terms “Cartesian” and “attenuators” are not in the specification. Nor does the original specification teach that “a plurality of signal paths representing a Cartesian or Complex Number representation of amplitude and phase of each polarization component”.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


In claim 1, the claim says that the third set of amplifiers “attenuates at least one component of the second polarization signal from the first polarization signal”. The specification does not teach such that the third set of amplifier “attenuates”. This appears to be new matter. It is further unclear because it is unclear how it attenuates “at least one” component. Which component is attenuated and how? Since the applicant does not teach attenuators, what is providing the attenuation? And which component is it providing the attenuation to?
In regard to claim 2, it is unclear how the rotation by a third angle in one or more signals provides the attenuation of claim 1 (partially because of the lack of teaching of attenuation in the specification). Or if this is unrelated to the attenuation, what is the relationship of the attenuation to the rotation? In claims 4, 7, 9 and 12-13; it appears that the devices between the amplifiers (406) and the filters (710) which are similar to figure 5 provide the cross multiplication? It does not appear that the amplifiers alone provide this. There is a problem with the written description if the amplifiers are providing this since this is not clear from the specification. Clarification is requested. In regard to claim 12, it does not appear that the first and second amplifiers perform cross multiplication. In claim 5, “To reduce the need for real time computations of trigonometric weights” is not clearly defined in the specification. This appears to be an intended result with no details of how this is provided since no computation is claimed. In regard to claim 7, the specification does not teach that the first set of amplifiers perform one or more operations that correspond to multiplication by a complex coefficient. In regard to claim 8, it is unclear how “signal paths” independently process the first and second 
In regard to claim 9, “multiplication” by a first and second coefficient by amplifiers is not in the disclosure. Coefficients are not specifically mentioned in the specification. In regard to claim 10, the specification does not specify that the first coefficient is complex and the second is real (since coefficients are not mentioned in the specification). Clarification is requested. 
In regard to claim 16, there is only a first polarization signal that is generated and utilized by the rest of the claim. This appears to be the “X” polarization 420. As claimed, the optical circuit does not provide the two polarization signals (X and Y).  With only a first polarization signal, the differential demodulation circuit is not provided with the separated polarization signals. It is unclear what “outputs a set of separated polarization signals”. For example, if only the first polarization signal is provided, then the analog polarization control circuit rotates by a first angle the first polarization signal (by elements 402). The rotation of the set of rotated signals by a second angle relative to the first angle is misdescriptive. In the specification, the first set of signals (X) are rotated relative to the second set of signals (Y). This is not claimed by claim 16. This does not clearly describe how the rotated signals are rotated by a second phase amplifier, because the signals that are previously rotated (outputs of 402) then rotated by a second angle in 406 are combined signals from 402. Without claiming the adders between 402 and 406, the scope of the claims is inaccurate. Further, without having the Y signals input, it is inaccurate to say that separated polarization signals are output. When leaving so many necessary features out of the claims, the applicants are failing to “manner and process of making and using it, in such full, clear, concise, and exact terms …with which it is most nearly connected, to make and use the same… by the inventor or joint inventor of carrying out the invention.” as required by 35 USC 112(a). Without these claimed elements, the invention will not operate as claimed. The differential demodulation circuit (which does not invoke 
Response to Arguments
Applicant's arguments filed 8-8-2021 have been fully considered but they are not persuasive. The terminal disclaimer has overcome the double patenting rejection. 
With regard to the amendment of the specification, this causes more confusion than it clears up. For example, 720 is described as multiplier that correspond to a complex multiplier. While claims 7 and 9 claim that amplifiers perform operations corresponding to multiplication by a first and second coefficient, it is unclear if elements 720 are providing at least a portion of the functional language. While the examiner asked if the amplifiers provide the multiplication or other elements provide this, the applicant has not answered this.  It is unclear from the specification how amplifiers provide the claimed function. It is better to make the operation more clear, than to remove a number from the specification which causes confusion with regard to the examiner’s questions of whether other devices (besides the amplifiers) provide these functions (multiplication).
If features are important enough to claim, they need to be clear from the specification. To merely argue that a feature is so well known, that it does not have to be in the specification does not address specific questions. 
With regard to the applicant’s arguments with regard to the above objections to the specification and related 112(a) and 112(b) rejections, the applicant has not addressed specific questions that the examiner asked. For example, the examiner did not merely object to/reject the term 
In regard to claim 2, the applicant has not addressed questions of the previous office action.
 In regard to the rejections of claim 5, the applicant says that they have amended claim 5. Claim 5 has not been amended. Further, there is nothing in the specification that teaches the details of claim 5.
In regard to the multiplication of claims 4, 7, 9 and 12-13; the applicants have not addressed the specific questions. Nor is the question of claim 8 addressed. To say, one of ordinary skill in the art could figure it out does not overcome the rejection without specific responses to questions. For example, the examiner said that it appears that elements other than the amplifiers are needed to provide the functional language. The applicant has not responded to this. For example, claim 19 specifies that the Cartesian or complex number representation of amplitude and phase of each polarization component. This is not specified in the specification. The applicants has not explained how one of ordinary skill in the art would have determined this. 
without other elements) provide the functional language questioned by the examiner. Even so, many of these functions are not inherent enough to claim without details in the specification (i.e. attenuating at least one component of the second polarization signal from the first polarization signal without specific in the specification).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

That art is not used against claims 1-20 is not an indication that the claims are allowable. The 112 problems cause a great deal of confusion and uncertainty as to the proper interpretation of the limitation of the claims. It is difficult for the examiner to ascertain what the applicant feels is the claimed invention.
The scope of the claims is unclear as discussed above.  As a result, a meaningful formulation of art rejections cannot be done at this time.  See MPEP 2173.06 II, 2nd paragraph:
… where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. … a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. 
See also Ex Parte Timothy J.O. Catlin and Kevin T. Rowney, the appeal of 09/167,315, Appeal No. 2007-3072, decided Feb. 3, 2009, page 12:
… A rejection of a claim, which is so indefinite that "considerable speculation as to meaning of the terms employed and assumptions as to the scope of such claims" is needed, is likely imprudent. See In re Steele, 305 F.2d 859, 862 (CCPA 1962) (holding that the examiner and the board were wrong in relying on what at best were speculative assumptions as to the meaning of the claims and basing a rejection under 35 U.S.C. §103 thereon.) … 
(https://www.uspto.gov/sites/default/files/ip/boards/bpai/decisions/prec/fd073072.pdf).

	
	
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE C PASCAL whose telephone number is (571)272-3032.  The examiner is presently working a part time schedule. On the days that the examiner is not in the office, voicemail and email will be checked and the examiner will make an attempt to respond within one business day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS A HOLLWEG can be reached at 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LESLIE C PASCAL/Primary Examiner
Art Unit 2883